Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 61-64 and 71-74 are objected to because of the following informalities:  “A system” in the preamble should be “The system.”  Appropriate correction is required.
Claims 66-70 are objected to because of the following informalities:  “A device” in the preamble should be “The device.”  Appropriate correction is required.
Claim 70 is objected to because of the following informalities:  “A device according to claim 65 wherein the extracorporeal device comprises” Should be “The device according to claim 65, the device comprises,” as the extracorporeal device should be referred in the same manner in each dependent claim. An alternative could also be changing “A device” to “The extracorporeal device” such that the claim reads “The extracorporeal device according to claim 65 wherein the extracorporeal device comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-64 and 71-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the term “remedial” in claim 60 is a relative term which renders the claim indefinite. The term “remedial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims 61-64 and 71-75 are rejected as dependents of claim 60 (see below for interpretation of claim 75 as depending from claim 60). 
Regarding claim 75, the limitation “A system according to claim 65” renders the claim indefinite, as claim 65 is “A device.” For examination purposes, this claim is interpreted as “The system according to claim 60” as claim 60 is the independent system claim and there is a dependent claim with identical limitations to the additions of claim 75 that is already dependent upon claim 65 – claim 70.
Regarding claim 76, the limitation “A system according to claim 65” as well as “the system further comprising” and “the system comprises” renders the claim indefinite, as claim 65 is a device claim. In this case, it seems that the dependency of claim 65 is correct as similar additional limitations are already claimed in relation to claim 60. Consequently, this claim is interpreted as being “The device according to claim 65” and “the system further comprising” causes there to be insufficient antecedent basis for this limitation in the claim.
Claims 77-79 are rejected as dependents of claim 76.
Claims 77-79 are additionally rejected as the limitation “A system according to claim 76” renders the claim indefinite. For examination purposes, this limitation is interpreted as “The device according to claim 76.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-64 and 71-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 60, an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). In this case, even though the specification supports the “at least one remedial action” in identical terms, the claim defines the invention in functional language specifying a desired result (remedial action) but does not disclose how the function is performed or the result is achieved. Consequently, the originally filed specification and claims do not provide the proper written description required for the limitation “at least one remedial action in response to the sensing of a gas-liquid transition by the bubble sensor.” 
	Claims 61-64 and 71-75 are rejected as dependents of claim 60.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-62, 64-67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0230314) in view of Ekdahl et al. (US 2012/0318740).
Regarding claim 60, Kim discloses an extracorporeal system (see Abstract, Fig. 1) comprising: a conduit (see para. 116, lines), a pump (see para. 116), a monitoring unit (see para. 119), a controller (see para. 43, 44, 114, control means G) and a bubble sensor (see para. 119), wherein: the pump circulates fluid through the conduit (see para. 116); the bubble sensor senses when a gas-liquid transition (air) occurs within the conduit (see para. 44, 119); the bubble sensor transmits a signal to at least the monitoring unit when a gas-liquid transition is sensed and the monitoring unit is programmed to issue an alarm or notification in response to the sensing of a gas-liquid transition by the bubble sensor (see para. 44, 119); the controller is programmed to cause the system to take at least one remedial action in response to the sensing of a gas-liquid transition by the bubble sensor (see para. 120); and the controller being programmed to perform a bubble detector test during priming through the conduit of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails (see para. 44, 114).
Kim does not disclose the controller programmed to perform a system test and to cause a system test alarm or notification (indication) to be emitted if the system test fails, wherein the bubble detector test alarm or notification (indication) is emitted separately from the system test alarm or notification in the event that both the system test and the bubble detector test are failed. 
Ekdahl discloses an extracorporeal blood circuit with a controller that tests the functional elements, the controller programmed to perform a system test and to cause a system test alarm to be emitted if the system test fails during priming (see para. 65, via display 615 and/or acoustic device 620). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Kim additionally programmed to perform a system test and to cause a system test alarm to be emitted, such as a visually and acoustically, if the system test fails, as disclosed by Ekdahl. As the alarms would be responding to different events and the system test alarm is visual, the alarm or notification would be mitted separately in the event that both the system test and bubble detector test are failed. 
Regarding claims 61 and 62, teachings of Kim and Ekdahl are described above and Kim further disclose fluid flowing through a conduit (lines) during priming via a pump (see Fig. 1, fluid flows through conduits via pump, para. 116).  Official notice is taken that it is well known to use any type of pump that is capable of moving fluid forward and backward within a tube of an extracorporeal blood circuit and, consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any type of pump that is capable of moving fluid forward and backward within a tube of an extracorporeal blood circuit in order to move fluids throughout the circuit. As applicant admits that the pump in the extracorporeal blood circuit relates to the production of gas-liquid transition when air in the lines is replaced during priming (see para. 54 of originally filed specification). Consequently, as the bubble detector test runs during priming (see rejection of claim 65) and priming fluid fills lines during priming via a pump, then depending on the pump used, a single gas-liquid transition or multiple gas liquid transitions would occur, according to Applicant, and the bubble detector test would be primed to detect the gas-liquid transitions, as the bubble detector test detects bubbles. 
Regarding claim 64, there are very limited ways to order a system test and bubble detector test during priming.  A person of ordinary skill has good reason to pursue the known options (having them in the same time, having the system test earlier, having the bubble detector test earlier, having them sequentially, etc.) within his or her technical grasp.  If this leads to the anticipated success (both tests occur during priming), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would operate the tests sequentially as each can be set for performance as needed and this requirement can be communicated to the controller (and a program would require that code for each is communicated separately).  
Regarding claim 65, Kim discloses an extracorporeal device (see Abstract, Fig. 1) comprising: a pump (see para. 116); a bubble detector (see para. 36, 44, 119); and a controller (see para. 43, 44, 114, automatic priming process, monitoring functions – installed, control means G), the controller being programmed to perform a bubble detector test during priming of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails (see para. 44, 114). 
Kim does not disclose the controller programmed to perform a system test and to cause a system test alarm or notification to be emitted if the system test fails, wherein the bubble detector test alarm or notification is emitted separately from the system test alarm or notification in the event that both the system test and the bubble detector test are failed. 
Ekdahl discloses an extracorporeal blood circuit with a controller that tests the functional elements, the controller programmed to perform a system test and to cause a system test alarm to be emitted if the system test fails during priming (see para. 65, via display 615 and/or acoustic device 620). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Kim additionally programmed to perform a system test and to cause a system test alarm to be emitted, such as a visually and acoustically, if the system test fails, as disclosed by Ekdahl. As the alarms would be responding to different events and the system test alarm is visual, the alarm or notification would be mitted separately in the event that both the system test and bubble detector test are failed. 
Regarding claims 66 and 67, teachings of Kim and Ekdahl are described above and Kim further disclose fluid flowing through a conduit (lines) during priming via a pump (see Fig. 1, fluid flows through conduits via pump, para. 116).  Official notice is taken that it is well known to use any type of pump that is capable of moving fluid forward and backward within a tube of an extracorporeal blood circuit and, consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any type of pump that is capable of moving fluid forward and backward within a tube of an extracorporeal blood circuit in order to move fluids throughout the circuit. As applicant admits that the pump in the extracorporeal blood circuit relates to the production of gas-liquid transition when air in the lines is replaced during priming (see para. 54 of originally filed specification). Consequently, as the bubble detector test runs during priming (see rejection of claim 65) and priming fluid fills lines during priming via a pump, then depending on the pump used, a single gas-liquid transition or multiple gas liquid transitions would occur, according to Applicant, and the bubble detector test would be primed to detect the gas-liquid transitions, as the bubble detector test detects bubbles. 
Regarding claim 69, there are very limited ways to order a system test and bubble detector test during priming.  A person of ordinary skill has good reason to pursue the known options (having them in the same time, having the system test earlier, having the bubble detector test earlier, having them sequentially, etc.) within his or her technical grasp.  If this leads to the anticipated success (both tests occur during priming), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would operate the tests sequentially as each can be set for performance as needed and this requirement can be communicated to the controller (and a program would require that code for each is communicated separately).  
Claims 60, 65, 70, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Spanka et al. (US 2011/0208107) in view of Kim and further in view of Ekdahl.
Regarding claims 60 and 75, Muller-Spanka discloses an extracorporeal device (see para. 63) comprising a conduit (see para. 63, lines); pump (see para. 63), a bubble detector (see para. 63), and controller (see para. 69, 77), the pump circulates fluid through the conduit (see para. 63) and the bubble sensor senses when a gas-liquid transition occurs within the conduit, an inlet which is connectable to vasculature of a human or animal subject and an outlet which is also connectable to the vasculature of the subject (see para. 63, arterial and venous connections to the patient circulatory system) and gas exchange apparatus operable to a) receive deoxygenated blood from the vasculature via the inlet, oxygenate the blood and c) infuse the oxygenated blood into the vasculature via the outlet (see Fig. 5, para. 58, receive patient’s deoxygenated blood into the extracorporeal blood circuit, oxygenate the blood via oxygenator 64, and return oxygenated blood to the patient). 
Muller-Spanka do not disclose the bubble sensor transmits a signal to at least the monitoring unit when a gas-liquid transition is sensed and a monitoring unit is programmed to issue an alarm or notification in response to the sensing of a gas-liquid transition by the bubble sensor; the controller programmed to cause the system to take at least one remedial action in response to the sensing of a gas-liquid transition by the bubble sensor; and wherein the controller is further programmed to perform a system test and a bubble sensor test while the conduit is initially being primed with fluid or during priming of the conduit with fluid and to provide a bubble sensor test failure indication and a system test failure indication; wherein the bubble sensor test failure indication is separate from the system test failure indication. 
Kim discloses an extracorporeal system (see Abstract, Fig. 1) comprising: a conduit (see para. 116, lines), a pump (see para. 116), a monitoring unit (see para. 119), a controller (see para. 43, 44, 114, control means G) and a bubble sensor (see para. 119), wherein: the pump circulates fluid through the conduit (see para. 116); the bubble sensor senses when a gas-liquid transition (air) occurs within the conduit (see para. 44, 119); the bubble sensor transmits a signal to at least the monitoring unit when a gas-liquid transition is sensed and the monitoring unit is programmed to issue an alarm or notification in response to the sensing of a gas-liquid transition by the bubble sensor (see para. 44, 119); the controller is programmed to cause the system to take at least one remedial action in response to the sensing of a gas-liquid transition by the bubble sensor (see para. 120); and the controller being programmed to perform a bubble detector test during priming through the conduit of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails (see para. 44, 114). It would have been obvious to a person having ordinary skill in the art to have the controller of Muller-Spanka programmed to include the monitoring unit and alarm as well as the one remedial action and perform a bubble detector test during priming of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails in order to communicate bubble detection during priming as well as address the issues of gas-liquid transition within the system.
Ekdahl discloses an extracorporeal blood circuit with a controller that tests the functional elements, the controller programmed to perform a system test and to cause a system test alarm to be emitted if the system test fails during priming (see para. 65, via display 615 and/or acoustic device 620). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Kim additionally programmed to perform a system test and to cause a system test alarm to be emitted, such as a visually and acoustically, if the system test fails, as disclosed by Ekdahl. As the alarms would be responding to different events and the system test alarm is visual, the alarm or notification would be mitted separately in the event that both the system test and bubble detector test are failed. 
Regarding claims 65 and 70, Muller-Spanka discloses an extracorporeal device (see para. 63) comprising a pump (see para. 63), a bubble detector (see para. 63), and controller (see para. 69, 77), an inlet which is connectable to vasculature of a human or animal subject and an outlet which is also connectable to the vasculature of the subject (see para. 63, arterial and venous connections to the patient circulatory system) and gas exchange apparatus operable to a) receive deoxygenated blood from the vasculature via the inlet, oxygenate the blood and c) infuse the oxygenated blood into the vasculature via the outlet (see Fig. 5, para. 58, receive patient’s deoxygenated blood into the extracorporeal blood circuit, oxygenate the blood via oxygenator 64, and return oxygenated blood to the patient). 
Muller-Spanka do not disclose the controller being programmed to perform a system test and a bubble detector test during priming of the extracorporeal device and to cause a system test alarm or notification to be emitted if the system test fails and to cause a bubble detector test alarm or notification to be emitted if the bubble detector test fails, and wherein the bubble detector test alarm or notification is emitted separately from the system test alarm or notification in the event that both the system test and the bubble detector test are failed. 
Kim discloses an extracorporeal device (see Abstract, Fig. 1) comprising: a pump (see para. 116); a bubble detector (see para. 36, 44, 119); and a controller (see para. 43, 44, 114, automatic priming process, monitoring functions – installed, control means G), the controller being programmed to perform a bubble detector test during priming of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails (see para. 44, 114). It would have been obvious to a person having ordinary skill in the art to have the controller of Muller-Spanka programmed to perform a bubble detector test during priming of the extracorporeal device and to cause a bubble detector test alarm to be emitted if the bubble detector test fails in order to communicate bubble detection during priming.
Ekdahl discloses an extracorporeal blood circuit with a controller that tests the functional elements, the controller programmed to perform a system test and to cause a system test alarm to be emitted if the system test fails during priming (see para. 65, via display 615 and/or acoustic device 620). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Kim additionally programmed to perform a system test and to cause a system test alarm to be emitted, such as a visually and acoustically, if the system test fails, as disclosed by Ekdahl. As the alarms would be responding to different events and the system test alarm is visual, the alarm or notification would be mitted separately in the event that both the system test and bubble detector test are failed. 
Claims 71-74 and 76-79 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ekdahl  as applied to claim 60 or 65 above, and further in view of Ellingboe et al. (US 2002/0085952).
Regarding claim 71, teachings of Kim and Ekdahl are described above and Kim further discloses that after being primed with fluid, the conduit is connectable to a subject’s body (see para. 129) and, when the conduit is connected, the pump is operable to create negative pressure within the conduit to thereby withdraw a body fluid from the subject’s body through the conduit (see Fig. 6, para. 130, blood withdrawn via pump and in order for pump to pull blood from patient, has to create negative pressure).
Neither Kim or Ekdahl discloses the system further comprising a pressure or flow sensor which senses pressure or flow within the conduit and transmits indicia of the sensed pressure or flow to the controller; and the controller programmed to determine when the sensed pressure or flow has fallen below a predetermined minimum and to thereafter issue one or more signals causing the pump to slow or stop until the sensed pressure or flow has risen about the predetermined minimum. Ellingboe discloses an extracorporeal system with a controller (see Abstract, para. 8, 12-14) the system further comprising a pressure sensor which senses pressure within the conduit and transmits indicia of the sensed pressure to the controller (see para. 15, 406); and the controller is programmed to determine when the sensed pressure has fallen below a predetermined minimum and to thereafter issue one or more control signals to the pump causing the pump to slow until the sensed pressure has risen above the predetermined minimum (see para. 15, 406).  It would have been obvious to a person having ordinary art before the effective filing date of the claimed invention to add such a pressure sensor and related control of the controller in response to the sensed pressure as disclosed by Ellingboe to the system/device of Kim and Ekdahl in order to control the flow of fluids throughout the extracorporeal blood circuit and, consequently, control treatment. 
Regarding claim 72, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, the pressure or flow sensor located on the conduit and the controller programmed to receive and process one or more signals form the sensor and to control the pump based on said signals. 
Ellingboe, however, discloses the pressure sensor is located on the conduit (see para. 156, 406) and the controller is programmed to receive and process one or more signals from the sensor and to control the pump based on said signals (see para. 15, 159, 164, 406). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensor located on the conduit and the controller programmed to receive and process one or more signals form the sensor and to control the pump based on said signals, as disclosed by Ellingboe, in order to control the flow of fluids throughout the extracorporeal blood circuit and, consequently, control treatment in relation to sensed pressure. 
Regarding claim 73, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, the system further comprising a user interface, wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor. 
However, Ellingboe discloses the system further comprising a user interface (see para. 406), wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor (see para. 153, 156, 164, 171, 218, 406). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention have the system further comprising a user interface, wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor, as disclosed by Ellingboe, to easily communicate any issues coming up during treatment of a patient so that they can be addressed, remedied, or analyzed. 
Regarding claim 74, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, wherein sensor feedback control may be turned on or off.
However, Ellingboe specifically discloses that sensor feedback control may be turned on or off (see para. 238, 338). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor feedback control turned on or off, as disclosed by Ellingboe, in order to further control the operation of the extracorporeal device/system by the user such that the feedback control may be used as desired for treatment. 
Regarding claim 76, teachings of Kim and Ekdahl are described above and Kim further discloses that after being primed with fluid, the conduit is connectable to a subject’s body (see para. 129) and, when the conduit is connected, the pump is operable to create negative pressure within the conduit to thereby withdraw a body fluid from the subject’s body through the conduit (see Fig. 6, para. 130, blood withdrawn via pump and in order for pump to pull blood from patient, has to create negative pressure).
Neither Kim or Ekdahl discloses the system further comprising a pressure or flow sensor which senses pressure or flow within the conduit and transmits indicia of the sensed pressure or flow to the controller; and the controller programmed to determine when the sensed pressure or flow has fallen below a predetermined minimum and to thereafter issue one or more signals causing the pump to slow or stop until the sensed pressure or flow has risen about the predetermined minimum. Ellingboe discloses an extracorporeal system with a controller (see Abstract, para. 8, 12-14) the system further comprising a pressure sensor which senses pressure within the conduit and transmits indicia of the sensed pressure to the controller (see para. 15, 406); and the controller is programmed to determine when the sensed pressure has fallen below a predetermined minimum and to thereafter issue one or more control signals to the pump causing the pump to slow until the sensed pressure has risen above the predetermined minimum (see para. 15, 406).  It would have been obvious to a person having ordinary art before the effective filing date of the claimed invention to add such a pressure sensor and related control of the controller in response to the sensed pressure as disclosed by Ellingboe to the system/device of Kim and Ekdahl in order to control the flow of fluids throughout the extracorporeal blood circuit and, consequently, control treatment. 
Regarding claim 77, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, the pressure or flow sensor located on the conduit and the controller programmed to receive and process one or more signals form the sensor and to control the pump based on said signals. 
Ellingboe, however, discloses the pressure sensor is located on the conduit (see para. 156, 406) and the controller is programmed to receive and process one or more signals from the sensor and to control the pump based on said signals (see para. 15, 159, 164, 406). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensor located on the conduit and the controller programmed to receive and process one or more signals form the sensor and to control the pump based on said signals, as disclosed by Ellingboe, in order to control the flow of fluids throughout the extracorporeal blood circuit and, consequently, control treatment in relation to sensed pressure. 
Regarding claim 78, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, the system further comprising a user interface, wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor. 
However, Ellingboe discloses the system further comprising a user interface (see para. 406), wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor (see para. 153, 156, 164, 171, 218, 406). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention have the system further comprising a user interface, wherein a warning message is displayed on the user interface if the controller issues one or more control signals to the pump which cause the pump to slow or stop based on signals received from the sensor, as disclosed by Ellingboe, to easily communicate any issues coming up during treatment of a patient so that they can be addressed, remedied, or analyzed. 
Regarding claim 79, teachings of Kim, Ekdahl, and Ellingboe are described above but do not specifically teach, as described above, wherein sensor feedback control may be turned on or off.
However, Ellingboe specifically discloses that sensor feedback control may be turned on or off (see para. 238, 338). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor feedback control turned on or off, as disclosed by Ellingboe, in order to further control the operation of the extracorporeal device/system by the user such that the feedback control may be used as desired for treatment. 


Allowable Subject Matter
Claim 68 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art found is Kim and Ekdahl, which do not disclose the required bubble detector test timed to volitionally introduce gas into the conduit of the device to create at least one gas-liquid transition for purposes of conducting the bubble detector test. As Kim is set up only to detect bubbles, one of ordinary skill in the art would not be motivated to have the device volitionally introduce gas as required by claim 68, absent glancing into Applicant’s specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781